Citation Nr: 0834538	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran's claims were previously before the Board and 
remanded in April 2008.

In January 2008, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest during 
service or within a year after discharge, and is not related 
to the veteran's active service.

2.  Tinnitus was not manifest during service and is not 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service and an organic disease of the 
nervous system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed of what the evidence needed to show in 
order to substantiate his service-connection claims.  That 
letter also provided the veteran with notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

The veteran's claim was thereafter adjudicated in November 
2006.  Thus, he was provided with complete VCAA notice prior 
to the initial adjudication of his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.


Analysis

The veteran has contended that he has bilateral hearing loss 
disability and tinnitus that is due to his active duty.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 
(2007).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claims, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for any 
complaints or symptoms related to hearing loss or tinnitus.  
When examined for separation in January 1945, the veteran's 
right and left hearing was 15/15 on a whispered voice test.  
His separation document indicates his military occupational 
specialty was postal clerk.  During service, his occupational 
assignments included basic training, postal clerk, clerk 
typist, and clerk general.  As a postal clerk, he cased 
incoming and outgoing mail and worked in the directory 
section as a searcher and distribution section on parcel 
post.  He did all other duties in the post office.  He was in 
the European Theater for 30 months.  He was authorized two 
bronze stars for participation in Naples-Foggia and Rome-Arno 
Campaigns.  He was awarded the Good Conduct Medal.

In March 1948, the veteran initiated a claim for benefits 
with VA.  He claimed entitlement to service connection for a 
stomach disorder and a nervous disorder.

In June 1948, the veteran underwent vocational assessment.  
It was noted that he had full capacity with respect to his 
hearing.

A May 2006 private treatment record shows the veteran 
underwent audiological testing.

In a December 2006 written statement, the veteran's wife 
indicated that they had been married for sixty years.  Since 
the veteran had been discharged from service, he had 
continuous ringing in both ears and trouble hearing.  He 
never sought treatment due to his pride.

In a December 2006 written statement, the veteran indicated 
that he had ringing in his ears and trouble hearing 
throughout his marriage.

A December 2006 VA outpatient record shows the veteran 
complained of bilateral hearing loss that got worse ever 
since his time in service.

In a January 2007 VA treatment record, the veteran reported a 
history of noise exposure during World War II, with 
progressive hearing loss and intermittent tinnitus for 
several decades.

In January 2008, the veteran testified before the 
undersigned.  He testified that he was in two theaters of 
combat during service, exposed to acoustic trauma, and not 
provided hearing protection.  He described his acoustic 
trauma in service.  Following service, the veteran worked for 
VA and then the post office.  There was no noise exposure at 
his work.  When asked whether he experienced ringing in his 
ears in service, the veteran expressed that he did not 
remember.  He indicated that he lived in the Lower East Side 
after service and was exposed to fire engines and the police.  
When questioned, the veteran then indicated that he was not 
involved in direct combat with the enemy, but he was not very 
far from the war.

In June 2008, the veteran underwent VA examination.  His 
claims file was reviewed.  His hearing upon entry and 
separation from service was noted to be 15/15 on a whispered 
voice test.  The examiner noted that the whisper test was no 
longer considered a valid measure or assessment of hearing 
sensitivity, because it was not frequency specific.  Previous 
audiograms, dated in 2006 and 2007, which showed hearing 
loss, were noted.

The veteran reported difficulty hearing and understanding 
conversations and television programming clearly.  He had 
trouble hearing in environments with a lot of background 
noise and on the telephone.  He denied a functional deficit 
resulting from his tinnitus.  The veteran served during World 
War II.  His service records show he was assigned as a 
private in basic training, a postal clerk, clerk typist, and 
general clerk during the War.  His formal title was Postal 
Clerk.

The examiner indicated that the veteran was not a good 
historian and reported that he did not remember many details 
throughout the examination.  He indicated that he had various 
administrative roles during service but provided no further 
details and was vague in his descriptions.  He indicated that 
he was exposed to loud 155 howitzers, cannons, artillery, and 
gunfire during his tour of duty.  He also stated that there 
was live ammunition fire overhead during basic training.  He 
did not have hearing protection.  The veteran was vague in 
his description and could not pinpoint the duration or 
frequency of his noise exposure.

The veteran denied occupational noise exposure.  Post-war, he 
was an insurance file clerk.  He denied recreational noise 
exposure.  The veteran could not pinpoint when his tinnitus 
began or any related circumstance.  It was reportedly since 
service.  He reported both periodic and constant tinnitus.  
It occurred three or four times per day for two to ten 
minutes at a time.

Audiological examination showed hearing loss that is 
considered disabling for VA benefits purposes.  38 C.F.R. 
§ 3.385 (2007).  Testing revealed a flat, moderate to severe 
sensorineural hearing loss in the right ear, and a flat, 
moderate to moderately-severe sensorineural hearing loss in 
the left ear.  Speech reception thresholds were in agreement 
with the pure tone findings.  While there was no evidence of 
ear disease or ear-related injury during service shown in the 
veteran's service records, VA had determined that the veteran 
had credible evidence of noise exposure during service.  The 
examiner concluded that it was less likely than not that the 
veteran's bilateral hearing loss and tinnitus are due to his 
active duty service experience.

Based on the evidence of record, the Board finds that service 
connection is not warranted for bilateral hearing loss 
disability or tinnitus.  The veteran's service medical 
records are silent for any treatment or diagnosis of hearing 
loss or tinnitus during service.  Upon separation, the 
veteran's hearing was normal in both ears.  While the VA 
examiner indicated that a whispered voice test is no longer 
used for hearing tests, this is the only medical record 
containing evidence regarding the veteran's hearing that was 
created during his service.

The statements of the veteran and his wife regarding the 
history of his bilateral hearing loss disability and tinnitus 
are inconsistent with other evidence of record.  The 
veteran's wife indicated in December 2006 that they had been 
married for sixty years, and the veteran had trouble with 
tinnitus and hearing loss since discharge.  He never sought 
treatment due to his pride.  The veteran indicated at the 
same time that he had these problems throughout their 
marriage.  A VA treatment record dated that same month shows 
the veteran complained of hearing loss since service.

However, other evidence is contradictory.  When asked during 
his Board hearing whether the veteran experienced tinnitus in 
service, he stated that he did not remember.  In addition, 
the VA examiner found the veteran to be a poor historian.  He 
was unable to provide details about his service or exposure 
to noise therein.  He was vague in his description and could 
not express the duration or frequency of his noise exposure 
in service.

Furthermore, while the veteran and his wife indicated that he 
never sought treatment for his hearing loss and tinnitus 
because of his pride, the claims file shows the veteran 
submitted to a VA claim for compensation in March 1948.  
According to the recent statements of the veteran and his 
wife, he was already experiencing hearing loss and tinnitus 
at that time.  However, the veteran did not raise this claim 
and only sought compensation for a stomach disorder and a 
nervous disorder.  Thereafter, the veteran underwent 
vocational assessment in June 1948.  The individual providing 
the assessment determined that the veteran had full capacity 
with regard to his hearing, and the veteran reported no 
hearing loss at that time.  The record is then silent on this 
issue until May 2006.

While the veteran states he has suffered from hearing loss 
and tinnitus since his discharge from service, he submitted a 
claim for benefits more than two years after his separation 
and did not include a claim for hearing loss or tinnitus.  
His silence, when otherwise affirmatively speaking, 
constitutes negative evidence.  See Forshey v. Principi, 284 
F.3d 1335 (2002).  Likewise, when assessed for his vocational 
abilities, the veteran did not report hearing loss, and his 
hearing was assessed at full capacity.  This evidence, 
created just a few years after the veteran's separation, 
contradicts the statements of the veteran and his wife.  
Furthermore, the VA examiner found the veteran to be a poor 
historian with regard to his noise exposure, and the veteran 
testified before the undersigned that he could not remember 
when his tinnitus began.  Therefore, the Board finds that the 
evidence presented by the veteran, which attempts to 
establish continuity since discharge, is inconsistent and 
contradicted by the contemporaneous evidence of record.  The 
veteran's inconsistencies show that the lay evidence is not a 
fully credible history with regard to the history of these 
disorders.  Therefore, continuity is not shown since service, 
and the bilateral hearing loss disability is not documented 
until 2006, many decades after separation.

While the Board finds the veteran's description of noise 
exposure during service credible, he has been unable to 
express the duration and frequency of this exposure.  
Finally, VA sought an opinion from a VA examiner as to this 
issue.  The VA examiner was instructed to assume the 
veteran's description of noise exposure was credible.  
Nevertheless, following examination and review of the claims 
file, the examiner concluded that the veteran's hearing loss 
disability and tinnitus were not related to his service.  
This is the only competent opinion of record with regard to 
the etiology of the veteran's claimed disorders.

While the veteran contends that his bilateral hearing loss 
disability and tinnitus are due to his active duty, he has 
not been shown to have the requisite medical knowledge or 
training to provide a competent opinion as to these issues.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  For that, the 
Board must rely on the opinion of a medical professional, who 
determined these disorders were not due to service.

Based on this evaluation, the Board finds that the evidence 
preponderates against a finding that bilateral hearing loss 
disability or tinnitus is due to service.  As such, these 
claims must be denied.




ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


